DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the applicant claims a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims 9-12 are directed to non-statutory subject matter as computer programs, per se, i.e. the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory.
Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the applicant claims a computer program product comprising a software code which is not a physical thing. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drooghaag [US 2015/0229355] in view of Gaikwad [US 7035400].
As claim 1, Drooghaag discloses a method for operating a first access service [Fig 2, Ref 13 is not VDSL2] depending on the presence of a second access service at least one of the following: determining a difference between a VDSL2 upstream crosstalk and a VDSL2 downstream crosstalk [Col. 57:63-58:32]; and evaluating at least one step in the generated noise at the band edge due to alternating VDSL2 upstream and VDSL2 downstream bands. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using the different between upstream and downstream noise to detect a type of service such as VDSL as disclosed by Gaikwad into the teaching of Drooghaag.  The motivation would have been to improve quality of signals. 
	As claim 2, Drooghaag discloses the first access service is a communication service utilizing a predetermined number of first lines [Fig 2, Ref 13 and 36]; the 
second access service is a communication service utilizing an unknown number of 
second lines [Fig 2, Ref 55]; and at least one of the first lines and at least one of the 
second lines share the same cable binder [Fig 2, Ref 49].

As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Claims 3, 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drooghaag and Gaikwad as applied to claims 1 above, and further in view of Yang [US 2017/0201292].
	As claim 3, Drooghaag and Gaikwad fail to disclose what Yang discloses first access service is a G.fast service or a service that is based on a G.fast service [Par. 0013]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for implement 
	As claim 5, Drooghaag and Gaikwad fail to disclose what Yang discloses the at least one measurement is conducted by a G.fast DPU and/or by at least one G.fast CPE [Par. 0013]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for implement G.fast into DSL as disclosed by Yang into the teaching of Drooghaag and Gaikwad.  The motivation would have been to improve throughput of the system.
As claim 6, Drooghaag and Gaikwad fail to disclose what Yang discloses the power spectral density is adjusted as follows: a start frequency of the first access service is set to a first value if the at least one measurement indicates the presence of 
crosstalk, or the start frequency of the first access service is set to a second value if the at least one measurement indicates the absence of crosstalk, wherein the first frequency is higher than the second frequency [Par. 0023]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adjusting PSD as disclosed by Yang into the teaching of Drooghaag and Gaikwad.  The motivation would have been to improve quality of signal of the system.
	As claim 10, Drooghaag and Gaikwad fail to disclose what Yang at least one 
of the following: a DPU; and a management system to configure the DPU [Par. 0013]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for applying a .
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drooghaag, Yang and Gaikwad as applied to claims 1 above, and further in view of Rainer [EP 3012979 in IDS].
 	As claim 7, Drooghaag, Yang and Gaikwad fail to disclose what Rainer discloses
the start frequency is set for each line at the same time, at substantially the same time, within a predetermined time interval or when the line is being initialized or re-initialized [Par. 0087]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adjusting PSD when the start frequency is set for each line at the same time, at substantially the same time, within a predetermined time interval or when the line is being initialized or re-initialized as disclosed by Rainer into the teaching of Drooghaag, Yang and Gaikwad.  The motivation would have been to improve quality of signal of the system.
As claim 8, Drooghaag, Yang and Gaikwad fail to disclose what Rainer discloses several measurements on different lines are conducted at the same time or are spread on different lines over time [Par. 0041 and 0096]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for several measurements on different lines are conducted at the same time or are spread on different lines over time as disclosed by Rainer into the teaching of Drooghaag, Yang .
Claims 1-2, 4, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang [EP 3193458 in IDS] in view of Gaikwad [US 7035400].
As claim 1, Yang discloses a method for operating a first access service depending on the presence of a second access service comprising: conducting at least one measurement by the first access service, wherein the at least one measurement detects a crosstalk that results from the second access service [Par. 0020 discloses measuring crosstalk distributed into G. Fast from VDSL]; and determining based on the at least one measurement whether or not a power spectral density used by the first access service is adjusted [Par. 0020 discloses PSD of transmission signals is adjusted based on crosstalk].  However, Yang fails to disclose what Gaikward discloses the second access service is VDSL2 [Col. 57:63-58:32] and the presence of the VDSL2 service is detected by at least one of the following: determining a difference between a VDSL2 upstream crosstalk and a VDSL2 downstream crosstalk [Col. 57:63-58:32]; and evaluating at least one step in the generated noise at the band edge due to alternating VDSL2 upstream and VDSL2 downstream bands. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using the different between upstream and downstream noise to detect a type of service such as VDSL as disclosed by Gaikwad into the teaching of Yang.  The motivation would have been to improve quality of signals. 

As claim 3, Yang discloses first access service is a G.fast service or a service that is based on a G.fast service [Par. 0013]. 
As claim 4, Yang discloses adjusting the power spectral density comprises at least one of the following: adjusting at least one power spectral density level; adjusting a start frequency of a frequency band; adjusting at least one frequency of the frequency band; and adjusting at least one frequency range of the frequency band, wherein the frequency band is used by the first access service [Par. 0021-0023 discloses PSD of transmission signals of access node 17 are reduced]. 
	As claim 5, Yang discloses the at least one measurement is conducted by a G.fast DPU and/or by at least one G.fast CPE [Par. 0013]. 
As claim 6, Yang discloses the power spectral density is adjusted as follows: a start frequency of the first access service is set to a first value if the at least one measurement indicates the presence of crosstalk, or the start frequency of the first access service is set to a second value if the at least one measurement indicates the absence of crosstalk, wherein the first frequency is higher than the second frequency [Par. 0023]. 
	As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Gaikwad as applied to claim 1 above, and further in view of Rainer [EP 3012979 in IDS].
 	As claim 7, Yang and Gaikwad fail to disclose what Rainer discloses the start frequency is set for each line at the same time, at substantially the same time, within a predetermined time interval or when the line is being initialized or re-initialized [Par. 0087]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adjusting PSD when the start frequency is set for each line at the same time, at substantially the same time, within a predetermined time interval or when the line is being initialized or re-initialized as disclosed by Rainer into the teaching of Yang and Gaikwad.  The motivation would have been to improve quality of signal of the system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for several measurements on different lines are conducted at the same time or are spread on different lines over time as disclosed by Rainer into the teaching of Yang and Gaikwad.  The motivation would have been to improve quality of signal of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanellakopoulos [US 2012/0020277] discloses a method and system for installing and operating DMT repeater.
Guenach [US 2009/0073868] discloses a method and system for measuring crosstalk.
Linney [US 2017/018350] discloses a method and system for resource allocation.
Kerpez [US 2016/0205264] discloses low power for DSL.
Yin [US 2016/0094273] discloses a method and system for optimizing power spectrum.
Yang [US 9774367] discloses a method and system for removing crosstalk automatically.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414